In an action to recover damages for personal injuries, etc., defendant Reichhold Chemicals, Inc., appeals from an order of the Supreme Court, Queens County (Graci, J.), dated January 7, 1983, which denied its motion to dismiss the complaint as against it for lack of personal jurisdiction. H Order affirmed, with costs. 11 It is undisputed that service of the summons with notice in this action was made upon Gerald Baier, manager of appellants’ Elizabeth, New Jersey, plant. Baier testified at the traverse hearing that as manager he is generally responsible for the operation of the plant. Such position involves judgment and discretion sufficient to make Baier a managing agent within the meaning of CPLR 311 (subd 1) (see Taylor v Garden State Provident Assn., 136 NY 343; Colbert v International Security Bur., 70 AD2d 945), and, therefore, jurisdiction over the appellant corporation was obtained by service upon him. The fact that the service was made without the State does not affect this result (see CPLR 313; Public Administrator v Royal Bank, 19 NY2d 127; Decisionware, Inc. v Systems Equip. Lessors, 45 AD2d 971). Titone, J. P., Mangano, Thompson and Brown, JJ., concur.